Citation Nr: 1416547	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral ankle and foot disability, to include gout.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter came to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his wife testified at a hearing before an RO Decision Review Officer (DRO) in August 2008; a transcript is of record.

This matter was remanded in April 2010, December 2010, February 2013, June 2013, and October 2013 for additional development.  Unfortunately, another remand is required.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and as will be discussed below, the fact that the some of the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9 (2013).

In the October 2013 Board Remand, it was instructed that the Veteran should be scheduled for an MRI of his ankles and that the July 2013 VA examiner should provide an addendum opinion.  

The Board had instructed that an MRI of the ankles be conducted in light of the July 2013 findings of the VA radiologist.  Specifically, the radiologist's impression was scattered degenerative changes bilaterally, and a stable .9 x 1.1 centimeter subchondral cystic lesion at the right distal medial tibia.  The radiologist noted there was questionable involvement of the articular surface and that while a simple cyst was favored, further evaluation by MRI should be considered for definitive characterization.  

With regard to the instruction that the Veteran should be scheduled for an MRI of the ankles, in a November 2013 VA addendum report, the July 2013 VA examiner commented "Schedule for MRI of ankle [to] accomplish what?"  The examiner explained the following:

For the most part, x-rays do not reveal any problems during the early stages of gout.  Their usefulness lies in assessing the progress of the disorder in its chronic phase and identifying other health problems with symptoms similar to gout.  Tophi can be seen on x-rays before they become apparent on physical examination.

Advanced imaging techniques being investigated for identifying tophi include computed tomography (CT), magnetic resonance imaging (MRI), and Doppler ultrasonography. (not a proven method to distinguish [g]out).

The Board notes, however, that the July 2013 radiologist who interpreted the x-ray examination did find scattered degenerative changes and recommended an MRI for definitive characterization in light of questionable involvement of the articular surface.  

Thus, while acknowledging the explanation of the July 2013 examiner in the November 2013 addendum report, the Board has determined that a MRI of the ankles should be conducted to ensure proper evaluation.  

The July 2013 VA examiner indicated in the July 2013 VA examination report that gout was not found, and, in the November 2013 addendum report, indicated current symptoms for gout are not found and have been stable since 2005.  

The Board notes, however, that prior treatment records and examination reports have indicated a diagnosis of gout.  An October 2002 VA record (see Virtual VA) noted a long-term history of gout.  An August 2010 VA examiner (see VBMS) also diagnosed gout.  For VA disability purposes, " current disability" includes any disorder shown at any time during the appeal period.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, what is necessary is for an examiner to concede the disability; provide a thorough rationale for why the prior diagnosis should be considered invalid; or, address whether the Veteran's prescribed medication prevents gout from being symptomatic in either joint.  Unfortunately, the July 2013 examiner has done none of the above in the original or addendum report.

As detailed in the prior Remand, the July 2013 VA examiner diagnosed degenerative joints right foot MTP and DIP but failed to opine whether it is at least as likely as not that diagnosed degenerative changes in the ankle and feet are related to the Veteran's active service.  In the November 2013 addendum, the examiner only stated that there are no degenerative changes of the ankles mortise joint, but did not address the etiology of degenerative joints right foot MTP and DIP.  

The July 2013 examiner has not adequately addressed the requests and questions posed by the Board to allow for proper adjudication of the etiology of the Veteran's claimed bilateral ankle and foot disabilities.  Thus, the Board has determined that the Veteran should be afforded another examination with a different VA examiner to assess the nature and etiology of his claimed disability.  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an MRI of his ankles and associate the report and the radiologist's impressions with the claims folder.  

2.  AFTER COMPLETION OF THE ABOVE, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed bilateral ankle and foot disability.  The Virtual folder and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all current ankle disabilities found to be present, to include gout and degenerative arthritis.  Consideration should be given to the prior diagnoses of record.  

(a)  Please state whether it is at least as likely as not (a 50 percent probability or more) that any current diagnosis of gout of the ankles or feet, or any prior diagnosis of gout of the ankles or feet, had its clinical onset during active service or is related to an in-service disease, event, or injury.  

(b)  Please state whether the Veteran's prescribed medication prevents gout from being symptomatic in either joint.

(c)  Please state whether it is at least as likely as not (a 50 percent probability or more) that any current diagnosis of degenerative changes of the feet, or any prior diagnosis of degenerative changes of the feet, are due to the Veteran's active service.

(d)  Please state whether it is at least as likely as not (a 50 percent probability or more) that any current diagnosis of degenerative changes of the ankles, or any prior diagnosis of degenerative changes of the ankles, are due to the Veteran's active service.

The examiner should reconcile any opinion with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to ankle and feet symptomatology, and post-service medical findings of gout or degenerative changes affecting the feet and ankles.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

3.  In the interest of avoiding future remand, the AMC/RO should then review the opinions and/or examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies.

4.  After completion of the above, the AMC/RO should readjudicate entitlement to service connection for a bilateral ankle and foot disability, to include gout.  If the benefit is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

